Citation Nr: 1146323	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to an effective date earlier than December 20, 2005, for the grant of service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an effective date earlier than December 20, 2005, for the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an effective date earlier than December 20, 2005, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2005, the Veteran filed a claim for entitlement to service connection for PTSD.  By a rating decision dated in August 2006, service connection for PTSD was granted, and a 30 percent disability evaluation was assigned effective December 20, 2005.  The Veteran filed a notice of disagreement with the assigned evaluation and effective date in September 2006.  The Veteran perfected an appeal to both of these issues in July 2007 and requested a Board videoconference hearing.  The Veteran was then scheduled for a VA PTSD examination in March 2011; however, when informed that he was being examined in connection with a claim for an increased evaluation, the Veteran indicated that he was not seeking an increased evaluation and that he was doing well managing his PTSD symptoms.  Rather, he indicated that he was only seeking an earlier effective date, and declined the VA examination because the issue of the onset date of PTSD was not being addressed.  However, in correspondence dated in September 2011, the Veteran expressed his desire to withdraw his entire appeal.  This was confirmed in an Informal Hearing Presentation submitted by the Veteran's representative in December 2011, in which the representative indicated that the Veteran submitted a request to withdraw his entire appeal on September 13, 2011, and would also like to withdraw his request for a Board videoconference hearing.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to an effective date earlier than December 20, 2005, for the grant of service connection for PTSD, the Veteran indicated that he wished to withdraw his appeal as to these issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to an effective date earlier than December 20, 2005, for the grant of service connection for PTSD.  As such, the Board finds that the Veteran has withdrawn his claims as to these issues, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to an effective date earlier than December 20, 2005, for the grant of service connection for PTSD, and they are dismissed.


ORDER

The claim of entitlement to an initial evaluation in excess of 30 percent for PTSD is dismissed.

The claim of entitlement to an effective date earlier than December 20, 2005, for the grant of service connection for PTSD is dismissed.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


